

Exhibit 10.5
EXECUTIVE EMPLOYMENT AGREEMENT (Amendment 2)


THIS EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") is an August 11, 2009
amendment to the agreement made and entered into and effective as of the 27th
day of September, 2007 (the "Effective Date"), and subsequently amended May 15,
2008, between Onstream Media Corporation, a Florida corporation, whose principal
place of business is 1291 S.W. 29th Avenue, Pompano Beach, Florida 33069 (the
"Company") and Clifford Friedland, an individual whose address is
_____________________, _________________, _____, Florida _____  (the
"Executive").


RECITALS


A.           The Company is a Florida corporation and is principally engaged in
the business of providing managed services including webcasting, digital asset
management, collaboration and video and audio transport, storage and encoding
(the "Business").


B.           The Company presently employs the Executive and desires to continue
to employ the Executive and the Executive desires to continue in the employ of
the Company.


C.           The Company has established a valuable reputation and goodwill in
the Business.


D.           The Executive, by virtue of the Executive's employment with the
Company has become familiar with and possessed with the manner, methods, trade
secrets and other confidential information pertaining to the Company's business,
including the Company's client base.


E.           Any and all options granted to Executive preceding this Agreement
shall continue and not expire as a result of any options issued under this
Agreement.


F.           The Change of Control excludes any Merger and any related financing
occurring within eighteen (18) months of the Effective Date.


NOW, THEREFORE, in consideration of the mutual agreements herein made, the
Company and the Executive do hereby agree as follows:


1.           Recitals.  The above recitals are true, correct, and are herein
incorporated by reference.


2.           Employment.  The Company hereby employs the Executive, and the
Executive hereby accepts employment, upon the terms and conditions hereinafter
set forth.


3.           Authority and Power During Employment Period.


a.           Duties and Responsibilities.  During the term of this Agreement,
the Executive shall serve as a Senior Vice President, Business Development, of
the Company, subject to the guidelines and direction of the Board of Directors
of the Company.


b.           Time Devoted.  Throughout the term of the Agreement, the Executive
shall devote substantially all of the Executive's business time and attention to
the business and affairs of the Company consistent with the Executive's senior
executive position with the Company, except for reasonable vacations and except
for illness or incapacity, but nothing in the Agreement shall preclude the
Executive from engaging in personal business including as a member of the board
of directors of related companies, charitable and community affairs,  provided
that such activities do not interfere with the regular performance of the
Executive's duties and responsibilities under this Agreement.
 
 
1

--------------------------------------------------------------------------------

 

4.           Term.  The Term of employment hereunder will commence on the date
as set forth above and terminate three (3) years from the Effective Date, and
such term shall automatically be extended for successive one (1) year terms
thereafter unless (a) the parties mutually agree in writing to alter or amend
the terms of the Agreement; or (b) one or both of the parties exercises their
right, pursuant to Section 6 herein, to terminate this employment
relationship.  For purposes of this Agreement, the Term (the "Term") shall
include the initial term and all renewals thereof.


5.           Compensation and Benefits.


a.           Salary.  The Executive shall be paid a base salary (the "Base
Salary"), payable semi-monthly, at an annual rate of no less than One Hundred
Ninety-Seven Thousand Two Hundred Thirty Dollars ($197,230.00) for the first
year, with annual incremental increases of five (5%) percent per year.
Notwithstanding this, the first annual increase shall be ten percent (10%) since
it was already agreed at this amount for the unexpired fifteen months remaining
in the predecessor employment contract, and shall be effective December 27,
2007, with an additional raise of 7.08% (10% prorated monthly) occurring on the
first anniversary date of the Effective Date and 5% annually thereafter.


b.           Performance Based Bonus.


As additional compensation, the Executive shall be entitled to receive a
performance based bonus, based on meeting revenue and cash flow objectives. The
Executive shall be granted options ("Performance Options") to purchase an
aggregate of 440,000 shares of Common Stock, subject to anti-dilution provisions
relating to adjustments in the event that the Company, among other things,
declares stock dividends, effects forward or reverse stock splits, at an
exercise price of the fair market value of the date of the grant, and shall be
exercisable for a period of four (4) years from the date of vesting unless
sooner terminated, as described herein. The date of grant shall be the Effective
Date of this Agreement. Up to one-half of these shares will be eligible for
vesting on a quarterly basis and the rest annually, with the total grant
allocated over a four-year period, starting with the quarter ended December 31,
2007. Vesting of the quarterly portion is subject to achievement of increased
revenues over the prior quarter as well as positive and increased net cash flow
per share (defined as cash provided by operating activities per the Company’s
statement of cash flow, measured before changes in working capital components
and not including investing or financing activities) for that quarter. Vesting
of the annual portion is subject to meeting the above cash flow requirements on
a year-over-year basis, plus a revenue growth rate of at least 30% for the
fiscal year over the prior year, starting with the fiscal year ended September
30, 2008 , or a revenue growth rate of at least 20% for the fiscal year over the
prior year, starting with the fiscal year ended September 30, 2010. The
Executive and the Company will negotiate in good faith as to how revenue
increases from specific acquisitions are measured. Effective with the quarter
ended December 31, 2009 and the year ended September 30, 2010, one-half of the
applicable quarterly or annual bonus options will be earned/vested if the cash
flow target is met but not the revenue target. If n the event of quarter to
quarter decreases in revenues and or cash flow, the Performance Options shall
not vest for that quarter, the unvested quarterly Performance Options shall be
added to the available Performance Options for the year, vested subject to
achievement of the applicable annual goal. In the event Performance Options do
not vest based on the quarterly or annual goals, they shall immediately
expire. In the event this Agreement is not renewed or the Executive is
terminated other than for Cause, the Executive shall be entitled to register the
stock underlying the vested portion of the Performance Options provided
hereunder on the terms and conditions set forth in a registration rights
agreement to be mutually agreed upon by and between Executive and the
Company.  The Company shall file such Registration Statement as promptly as
practicable and at its sole expense. The Company will use its reasonable best
efforts through its officers, directors, auditors and counsel in all matters
necessary or advisable to file and cause to become effective such Registration
Statement as promptly as practicable. Company and Executive agree that this
bonus program will continue after the initial four-year period, through the end
of the Term, with the specific bonus parameters to be negotiated in good faith
between the parties at least ninety (90) days before the expiration of the
program then in place. Granting of 220,000 of the 440,000 Performance Options
agreed to hereunder is subject only to the approval by the Company’s
shareholders of a sufficient increase in the number of authorized 2007 Plan
options, at which time the 220,000 options will be granted and priced, which
request for shareholder authorization will be submitted by the Company no later
than the time of the next Annual Shareholder Meeting after August 11, 2009.
 
 
2

--------------------------------------------------------------------------------

 

c.           Stock Options.  The Executive shall be granted options ("Options")
to purchase an aggregate of 400,000 shares of Common Stock at an exercise price
of the fair market value of the date of the grant, and shall be exercisable for
a period of four (4) years from the date of vesting unless sooner terminated, as
described herein. The date of grant shall be the Effective Date of this
Agreement.  The Options shall vest in installments of 100,000 options each, on
each anniversary of the Effective Date of this Agreement, subject to
anti-dilution provisions relating to adjustments in the event that the Company,
among other things, declares stock dividends, effects forward or reverse stock
splits.   In addition, the Options shall automatically vest upon the happening
of the following events: (i) change of control of the Company, as defined
herein; (ii) Constructive Termination, as defined herein, of the Executive; and
(iii) termination of the Executive other than for Cause, as defined herein.  The
unvested Options shall automatically terminate upon the happening of the
following: (i) the Executive’s termination for Cause, as defined herein; and
(ii) the Executive’s voluntary termination.  In the event this Agreement is not
renewed or the Executive is terminated other than for Cause, the Executive shall
be entitled to register the stock underlying the Options provided hereunder on
the terms and conditions set forth in a registration rights agreement to be
mutually agreed upon by and between Executive and the Company.  The Company
shall file such Registration Statement as promptly as practicable and at its
sole expense. The Company will use its reasonable best efforts through its
officers, directors, auditors and counsel in all matters necessary or advisable
to file and cause to become effective such Registration Statement as promptly as
practicable.  Upon any termination of the Executive, or if there shall be a
Change in Control as defined in the Agreement, and if the 5 day average closing
stock price is equal to or greater than one dollar ($1.00) on the date of
termination or Change in Control, the Company will cancel the Options and will
issue fully paid shares in replacement of the Options (“Paid Shares”).  The
Company will pay any and all income taxes incurred by Executive from the
issuance of the Paid Shares; such reimbursement to be made within thirty (30)
days of Executive’s request for reimbursement accompanied by appropriate
supporting paperwork, but in no event later than December 31 of the calendar
year following the year in which the Executive remits the applicable taxes on
the Paid Shares issued to him.  If the 5 day average closing stock price is less
than one dollar ($1.00) on the date of termination or Change in Control, the
options will remain exercisable over the initial term. The provisions of the
three preceding sentences, as well as the accelerated vesting provisions above,
shall apply to any other options previously issued to the Executive, during or
before the Term of the Agreement.


d.           Executive Benefits.  The Executive shall be entitled to participate
in all benefit programs of the Company currently existing or hereafter made
available to executives and/or other salaried employees, including, but not
limited to, pension and other retirement plans, group life insurance,
hospitalization, surgical and major medical coverage, personal and sick leave,
short and long-term disability and salary continuation, vacation and holidays,
cellular telephone and all job-related costs and expenses, educational and
licensing expenses and other fringe benefits.  In addition the executive will be
entitled to receive $1500 monthly as part of a compensation plan for the
executive’s retirement savings.  The $1500 monthly “retirement savings” payment
will be paid directly to Executive each month or contributed to the Company's
401(k) plan or other investment/retirement plan on Executive's behalf, as
Executive shall elect from time to time.


e.           Vacation.  During each fiscal year of the Company, the Executive
shall be entitled to reasonable vacation time and to utilize such vacation as
the Executive shall determine; provided however, that the Executive shall
evidence reasonable judgment with regard to appropriate vacation
scheduling.  Notwithstanding the foregoing, Executive shall be entitled to four
(4) weeks vacation per year, with unused vacation accruing to the following year
in accordance with the Company’s policy.
 
 
3

--------------------------------------------------------------------------------

 

f.           Business Expense Reimbursement.  During the Term of employment, the
Executive shall be entitled to receive proper reimbursement for all reasonable,
out-of-pocket expenses incurred by the Executive (in accordance with the
policies and procedures established by the Company for its senior executive
officers) in performing services hereunder, provided the Executive properly
accounts therefore.


g.           Automobile Expenses.  The Company shall provide the Executive with
an automobile allowance not to exceed $1,000 per month.  The Company shall pay
all insurance premiums and maintenance for the automobile that is the subject of
the automobile allowance.


h.           Memberships, Dues and Charitable Contributions.  The Company shall
provide to the Executive, in the Executive's sole discretion (i) a membership in
a social, charitable or religious  organization or club, which membership shall
be either in the name of the Executive or in the name of the Company, as
determined by the Executive; or (ii) an equivalent dollar amount of charitable
donations or contributions shall be made, which amounts and which charities
shall be determined in the sole discretion of the Executive; provided that such
Membership, Dues and Charitable Contributions shall not exceed Five Thousand
Dollars ($5,000) per year.


i.           Place of Employment - Moving Allowance.  This Agreement is entered
into on the basis that the principal place of business of the Company, and the
location from which Executive is to be based for the performance of his services
hereunder, is Pompano Beach, Florida.  In the event that the Company shall
change the location of Company's principal office, or otherwise require
Executive to be based and/or to operate from another location which is more than
fifty (50) miles further from Executive's then-current residence to the
Company's current headquarters office at 1291 S.W. 29th Avenue, Pompano Beach,
Florida 33069, Company shall reimburse Executive for all moving and relocation
expenses paid or incurred in connection with Executive's relocation to a new
residence closer to Company's new principal office.


j.           409A Expense Payment Date.  Notwithstanding anything to the
contrary herein provided, any amounts payable or reimbursable to Executive under
paragraphs 5(f), (g), (h) and (i) above shall be paid to Executive promptly
after submitted for payment or reimbursement, but in any event not later than
the last day of the calendar year following the calendar year in which the
expense was incurred by Executive.


6.           Consequences of Termination of Employment.


a.           Death.  In the event of the death of the Executive during the Term,
salary shall be paid to the Executive's designated beneficiary, or, in the
absence of such designation, to the estate or other legal representative of the
Executive for a period of one (1) year from and after the date of death.  The
Company shall also be obligated to pay to the Executive's estate or heirs, as
the case may be, any amount of bonus or other compensation amount or benefit
then payable or that would have been otherwise considered vested or earned under
this Agreement during the one-year period from and after the date of death,
including the amounts set forth in Sections 5(b), 24 and 25 of this Agreement.
Other death benefits will be determined in accordance with the terms of the
Company's benefit programs and plans.


b.           Disability.


(1)           In the event of the Executive's disability, as hereinafter
defined, the Executive shall be entitled to compensation in accordance with the
Company's disability compensation practice for senior executives, including any
separate arrangement or policy covering the Executive, but in all events the
Executive shall continue to receive the Executive's salary and benefits for a
period, at the annual rate in effect immediately prior to the commencement of
disability, of not less than 180 days from the date on which the disability has
been deemed to occur as hereinafter provided below. The Company shall also be
obligated to pay to the Executive any amount of bonus or other compensation
amount or benefit then payable or that would have been otherwise considered
vested or earned under this Agreement during the one-year period from and after
the date of Disability, including the amounts set forth in Sections 5(b), 24 and
25 of this Agreement.   Any amounts provided for in this Section 6(b) shall not
be offset by other short or long-term disability benefits provided to the
Executive by the Company.
 
 
4

--------------------------------------------------------------------------------

 

(2)           "Disability," for the purposes of this Agreement, shall be deemed
to have occurred in the event (A) the Executive is unable by reason of sickness
or accident to perform the Executive's duties under this Agreement for an
aggregate of 180 days or more in any twelve-month period or (B) the Executive
has a guardian of the person or estate appointed by a court of competent
jurisdiction or (C) if it is determined that the Executive has a physical or
mental impairment, as confirmed by a licensed physician but subject to
reasonable challenge by the Company (including obtaining as second opinion),
which is expected to render Executive unable to perform the Executive’s duties
for the foreseeable future.  Termination due to disability shall be deemed to
have occurred upon the first day of the month following the determination of
Disability as defined in the preceding sentence.


Anything herein to the contrary notwithstanding, if, following a termination of
employment hereunder due to disability as provided in the preceding paragraph,
the Executive becomes reemployed, whether as an Executive or a consultant to the
Company, any salary, annual incentive payments or other benefits earned by the
Executive from such reemployment shall offset any salary continuation due to the
Executive hereunder commencing with the date of re-employment.


c.           Termination by the Company for Cause.


(1)           Nothing herein shall prevent the Company from terminating
Employment for "Cause," as hereinafter defined.  The Executive shall continue to
receive salary only for the period ending twenty (20) days after the date of
such termination plus any accrued Bonus through such date of termination.  Any
rights and benefits the Executive may have in respect of any other compensation
shall be determined in accordance with the terms of such other compensation
arrangements or such plans or programs.


(2)           "Cause" shall mean and include those actions or events specified
below in subsections (A) through (E) to the extent the same occur, or the events
constituting the same take place, subsequent to the date of execution of this
Agreement:  (A)  Committing or participating in an injurious act of fraud, gross
neglect or embezzlement against the Company; (B) committing or participating in
any other injurious act or omission wantonly, willfully, recklessly or in a
manner which was grossly negligent against the Company, monetarily or otherwise;
(C) engaging in a criminal enterprise involving moral turpitude; (D) conviction
of an act or acts constituting a felony under the laws of the United States or
any state thereof; or (E) any assignment of this Agreement by the Executive in
violation of Section 14 of this Agreement.  No actions, events or circumstances
occurring or taking place at any time prior to the date of this Agreement shall
in any event constitute or provide any basis for any termination of this
Agreement for Cause;


(3)           Notwithstanding anything else contained in this Agreement, this
Agreement will not be deemed to have been terminated for Cause unless and until
there shall have been delivered to the Executive a notice of termination stating
that the Executive committed one of the types of conduct set forth in this
Section 6(c) contained in this Agreement and specifying the particulars thereof
and the Executive shall be given a thirty (30) day period to cure such conduct,
if possible.
 
 
5

--------------------------------------------------------------------------------

 

d.           Termination by the Company Other than for Cause.  The foregoing
notwithstanding, the Company may terminate the Executive's employment for
whatever reason it deems appropriate; provided, however, that in the event such
termination is not based on Cause, as provided in Section 6(c) above, the
Company may terminate this Agreement upon giving three (3) months' prior written
notice.  During such three (3) month period, the Executive shall continue to
perform the Executive's duties pursuant to this Agreement, and the Company shall
continue to compensate the Executive in accordance with this
Agreement.  Subsequent to such 3 month period, the Executive shall be entitled
to all Compensation and Benefits as set forth in Subsection 6(h) of this
Agreement.


e.           Voluntary Termination.  In the event the Executive terminates the
Executive's employment on the Executive's own volition (except as provided in
Section 6(f) and/or Section 6(g)) prior to the expiration of the Term of this
Agreement, including any renewals thereof, such termination shall constitute a
voluntary termination and in such event the Executive shall be limited to the
same rights and benefits as provided in connection with a termination for Cause
as provided in Section 6(c).


f.           Constructive Termination of Employment.  A termination of
employment by Executive shall be deemed to be a Constructive Termination of
employment upon the occurrence of one or more of the following events without
the express written consent of the Executive.  In such event, the Executive
shall be entitled to all Compensation and Benefits as set forth in Subsection
6(h) of this Agreement:


(1)           a material adverse change in the nature or scope of the
authorities, powers, functions, duties or responsibilities attached to
Executive's position as described in Section 3; or


(2)           a change in the Executive's principal office to a location outside
of Broward County or Palm Beach County; or


(3)           any material reduction in the Executive's base salary, bonus or
other benefits; or


(4)           a material breach of the Agreement by the Company.


Anything herein to the contrary notwithstanding, the Executive shall be required
to give written notice to the Board of Directors of the Company that the
Executive believes an event has occurred which would result in a Constructive
Termination of the Executive's employment under this Section 6(f) within ninety
(90) days of the initial occurrence, which written notice shall specify the
particular act or acts, on the basis of which the Executive intends to so
terminate the Executive's employment, and the Company shall then be given the
opportunity, within thirty (30) days of its receipt of such notice, to cure said
event.  Executive's termination shall not be considered to be a Constructive
Termination unless such termination occurs on or before two (2) years after the
initial existence of the condition or event giving rise to the Constructive
Termination.


g.           Termination Following a Change of Control.


(1)           In the event that a "Change in Control" of the Company shall occur
at any time during the Term hereof, the Executive shall have the right to
terminate the Executive's employment under this Agreement upon thirty (30) days
written notice given at any time within one year after the occurrence of such
event, and such termination of the Executive's employment with the Company
pursuant to this Section 6(g)(1), and, in any such event, such termination shall
be deemed to be a Termination by the Company other than for Cause and the
Executive shall be entitled to such Compensation and Benefits as set forth in
Subsection 6(h) of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 

(2)           For purposes of this Agreement, a "Change in Control" of the
Company shall mean a change in ownership of the Company (as defined in Treasury
Regs. §1.409A-3(i)(5)(v)), a change in effective control of the Company (as
defined in Treasury Regs. §1.409A-3(i)(5)(vi)) or a change in the ownership of a
substantial portion of the assets of the Company (as defined in Treasury Regs.
§1.409A-3(i)(5)(vii)). However, the change in ownership percentage threshhold
used for this purpose shall be no less than 50%, unless otherwise agreed between
the parties.


Anything herein to the contrary notwithstanding, this Section 6(g)(2) will not
apply where the Executive gives the Executive's explicit written waiver stating
that for the purposes of this Section 6(g)(2) a Change in Control shall not be
deemed to have occurred.  The Executive's participation in any negotiations or
other matters in relation to a Change in Control shall in no way constitute such
a waiver which can only be given by an explicit written waiver as provided in
the preceding sentence.


(3)           In the event that, within twelve (12) months of any Change in
Control of the Company, the Company terminates the employment of the Executive
under this Agreement, other than for Cause as defined in Section 6(d), or the
Executive's employment is terminated for reasons constituting a Constructive
Termination as defined in Section 6(f), then, in any such event, such
termination shall be deemed to be a Termination by the Company other than for
Cause and the Executive shall be entitled to such Compensation and Benefits as
set forth in Subsection 6(h) of this Agreement.


h.           Compensation and Benefits Upon Termination of Executive
Employment.  In the event of any termination of Executive's employment other
than for Cause under Section 6(d), or any termination of Executive's employment
pursuant to Section 6(f) or Section 6(g), on the effective date of any such
termination, the Executive shall be entitled to receive the following:


(1)           All life, disability, health insurance and all other benefits
pursuant to Section 5, to which he was entitled to continue to receive thirty
(30) days prior to the Effective Date of such termination, for a period equal to
the lesser of (A) the date of termination until a date one year after the end of
the initial employment contract term, or (B) three (3) years from the date of
termination, and which benefits shall be made for such period (as determined
herein) following the effective date of such termination; provided that the
Executive shall receive the cash equivalent of all or any part of such life,
disability, health insurance and all other benefits from the Company (in lieu of
receiving such benefits) in the event such benefits can not be provided to
Executive in-kind; plus


(2)           An immediate payment equal to (3) times the Executive's annual
Base Salary, based upon the greater of the Executive's Base Salary (i)
immediately prior to the effective date of termination or (ii) as of ninety (90)
days prior to the effective date of termination.


The provisions of this Section 6.h notwithstanding, the Compensation and
Benefits to be received by the Executive pursuant to this Section 6.h shall not
exceed the amount set forth in Section 162(m) of the Internal Revenue Code, or
its successor provision.


i.           Notwithstanding anything to the contrary herein provided, if
Executive is considered a "specified employee" (as defined in Treasury Regs.
§1.409A-1(i)) as of the date of his termination of employment, no "deferred
compensation payments" shall be made to Executive hereunder before the date
which is six (6) months after the date of Executive's termination of employment
(or upon the Executive's death, if earlier) (the "Restricted Period").  Any
deferred compensation payments which would otherwise be required to be made to
Executive during the Restricted Period shall be retained by the Company and paid
to Executive on the first day after the end of the Restricted Period.  The
foregoing restriction on the payment of amounts to Executive during the
Restricted Period shall not apply to the payment of employment taxes.  The term
"deferred compensation payments" shall mean any payment or series of payments
which is considered to be non-qualified deferred compensation under Treasury
Regs. §1.409A-1(a) and otherwise subject to the requirements of Treasury Regs.
§1.409A-3(i)(2). Notwithstanding the above, in the event there is a material
change in the law relaxing the applicability of the six-month waiting period or
further limiting the nature of compensation subject such waiting period, that
this Agreement will be automatically modified to comply with those changes.
 
 
7

--------------------------------------------------------------------------------

 

7.           Covenant Not to Compete and Non-Disclosure of Information.


a.           Covenant Not to Compete.  The Executive acknowledges and recognizes
the highly competitive nature of the Company's business and the goodwill,
continued patronage, and specifically the names and addresses of the Company's
Clients (as hereinafter defined) constitute a substantial asset of the Company
having been acquired through considerable time, money and effort.  Accordingly,
in consideration of the execution of this Agreement, in the event the
Executive's employment is terminated by reason of disability pursuant to Section
6(b) or for Cause pursuant to Section 6(c), then the Executive agrees to the
following:


i.           That during the Restricted Period (as hereinafter defined) and
within the Restricted Area (as hereinafter defined), the Executive will not,
individually or in conjunction with others, directly or indirectly, engage in
any Competitive Business Activities (as hereinafter defined), whether as an
officer, director, proprietor, employer, partner, independent contractor,
investor (other than as a holder solely as an investment of less than 1% of the
outstanding capital stock of a publicly traded corporation), consultant, advisor
or agent.


ii.           That during the Restricted Period and within the Restricted Area,
the Executive will not, directly or indirectly, compete with the Company by
soliciting, inducing or influencing any of the Company's Clients which have a
business relationship with the Company at the time during the Restricted Period
to discontinue or reduce the extent of such relationship with the Company.


b.           Non-Disclosure of Information.  In the event Executive's employment
has been terminated pursuant to either Section 6(b) or Section 6(c) hereof,
Executive agrees that, during the Restricted Period, Executive will not use or
disclose any Proprietary Information of the Company for the Executive's own
purposes or for the benefit of any entity engaged in Competitive Business
Activities.  As used herein, the term "Proprietary Information" shall mean trade
secrets or confidential proprietary information of the Company which are
material to the conduct of the business of the Company.  No information can be
considered Proprietary Information unless the same is a unique process or method
material to the conduct of Company's Business, or is a customer list or similar
list of persons engaged in business activities with Company, or if the same is
otherwise in the public domain or is required to be disclosed by order of any
court or by reason of any statute, law, rule, regulation, ordinance or other
governmental requirement.  Executive further agrees that in the event his
employment is terminated pursuant to Sections 6(b) or 6(c) above, all Documents
in his possession at the time of his termination shall be returned to the
Company at the Company's principal place of business.


c.           Documents.  "Documents" shall mean all original written, recorded,
or graphic matters whatsoever, and any and all copies thereof, including, but
not limited to:  papers; books; records; tangible things; correspondence;
communications; telex messages; memoranda; work-papers; reports; affidavits;
statements; summaries; analyses; evaluations; client records and information;
agreements; agendas; advertisements; instructions; charges; manuals; brochures;
publications; directories; industry lists; schedules; price lists; client lists;
statistical records; training manuals; computer printouts; books of account,
records and invoices reflecting business operations; all things similar to any
of the foregoing however denominated.  In all cases where originals are not
available, the term "Documents" shall also mean identical copies of original
documents or non-identical copies thereof.
 
 
8

--------------------------------------------------------------------------------

 

d.           Company's Clients.  The "Company's Clients" shall be deemed to be
any partnerships, corporations, professional associations or other business
organizations for whom the Company has performed Business Activities.


e.           Restrictive Period.  The "Restrictive Period" shall be deemed to be
twelve (12) months following termination of this Agreement pursuant to Sections
6(b) or 6(c) of this Agreement.


f.           Restricted Area.  The "Restricted Area" shall, if this Agreement
has been terminated pursuant to Section 6(b) or 6(c), be the area commonly
included as part of the "Standard Metropolitan Statistical Area" of Pompano
Beach, Florida.


g.           Competitive Business Activities.  The term "Competitive Business
Activities" as used herein shall be deemed to mean the Business.


h.           Covenants as Essential Elements of this Agreement.  It is
understood by and between the parties hereto that the foregoing covenants
contained in Sections 7(a) and (b) are essential elements of this Agreement, and
that but for the agreement by the Executive to comply with such covenants, the
Company would not have agreed to enter into this Agreement.  Such covenants by
the Executive shall be construed to be agreements independent of any other
provisions of this Agreement.  The existence of any other claim or cause of
action, whether predicated on any other provision in this Agreement, or
otherwise, as a result of the relationship between the parties shall not
constitute a defense to the enforcement of such covenants against the Executive.


i.  Survival After Termination of Agreement.  Notwithstanding anything to the
contrary contained in this Agreement, the covenants in Sections 7(a) and (b)
shall survive the termination of this Agreement and the Executive's employment
with the Company.


j.           Remedies.


           i.The Executive acknowledges and agrees that the Company's remedy at
law for a breach or threatened breach of any of the provisions of Section 7(a)
or (b) herein would be inadequate and a breach thereof will cause irreparable
harm to the Company.  In recognition of this fact, in the event of a breach by
the Executive of any of the provisions of Section 7(a) or (b), the Executive
agrees that, in addition to any remedy at law available to the Company,
including, but not limited to monetary damages, all rights of the Executive to
payment or otherwise under this Agreement and all amounts then or thereafter due
to the Executive from the Company under this Agreement may be terminated and the
Company, without posting any bond, shall be entitled to obtain, and the
Executive agrees not to oppose the Company's request for equitable relief in the
form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available
to the Company.


           ii.The Executive acknowledges that the granting of a temporary
injunction, temporary restraining order or permanent injunction merely
prohibiting the use of Proprietary Information would not be an adequate remedy
upon breach or threatened breach of Section 7(a) or (b) and consequently agrees,
upon proof of any such breach, to the granting of injunctive relief prohibiting
any form of competition with the Company.  Nothing herein contained shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach.
 
 
9

--------------------------------------------------------------------------------

 

8.           Indemnification.


a.           The Executive shall continue to be covered by the Articles of
Incorporation and/or the Bylaws of the Company with respect to matters occurring
on or prior to the date of termination of the Executive's employment with the
Company, subject to all the provisions of Florida and Federal law and the
Articles of Incorporation and Bylaws of the Company then in effect.  Such
reasonable expenses, including attorneys' fees, that may be covered by the
Articles of Incorporation and/or Bylaws of the Company shall be paid by the
Company on a current basis in accordance with such provision, the Company's
Articles of Incorporation and Florida law.  To the extent that any such payments
by the Company pursuant to the Company's Articles of Incorporation and/or Bylaws
may be subject to repayment by the Executive pursuant to the provisions of the
Company's Articles of Incorporation or Bylaws, or pursuant to Florida or Federal
law, such repayment shall be due and payable by the Executive to the Company
within twelve (12) months after the termination of all proceedings, if any,
which relate to such repayment and to the Company's affairs for the period prior
to the date of termination of the Executive's employment with the Company and as
to which Executive has been covered by such applicable provisions.


b.           The Company specifically acknowledges and agrees that the Executive
has personally guaranteed certain obligations on behalf of the Company and
further that the Executive is personally liable for certain obligations of the
Company.  The Company shall indemnify and hold the Executive harmless from any
and all obligations that the Executive may incur, including, without limitation,
costs and attorneys fees in connection with such guaranties or personal
liabilities.  Any costs or expenses that may be incurred by the Executive in
connection with such liabilities or guaranties shall be reimbursed to the
Executive, upon receipt by the Company of documented evidence of such
liabilities, within three (3) business days of the receipt of such documented
evidence.


9.           Withholding.  Anything to the contrary notwithstanding, all
payments required to be made by the Company hereunder to the Executive or the
Executive's estate or beneficiaries shall be subject to the withholding of such
amounts, if any, relating to tax and other payroll deductions as the Company may
reasonably determine it should withhold pursuant to any applicable law or
regulation.  In lieu of withholding such amounts, the Company may accept other
arrangements pursuant to which it is satisfied that such tax and other payroll
obligations will be satisfied in a manner complying with applicable law or
regulation.


10.           Certain Tax Matters.  The Company shall indemnify and hold the
Executive harmless from and against (i) the imposition of excise tax (the
"Excise Tax") under Section 4999 of the Internal Revenue Code of 1986, as
amended (or any successor provision thereto, the ACode@), on any payment made
under this Agreement (including any payment made under this paragraph) and any
interest, penalties and additions to tax imposed in connection therewith, and
(ii) any federal, state or local income tax imposed on any payment made pursuant
to this paragraph. The Executive shall not take the position on any tax return
or other filing that any payment made under this Agreement is subject to the
Excise Tax, unless, in the opinion of independent tax counsel reasonably
acceptable to the Company, there is no reasonable basis for taking the position
that any such payment is not subject to the Excise Tax under U.S. tax law then
in effect. If the Internal Revenue Service makes a claim that any payment or
portion thereof is subject to the Excise Tax, at the Company's election, and the
Company's direction and expense, the Executive shall contest such claim;
provided, however, that the Company shall advance to the Executive the costs and
expenses of such contest, as incurred. For the purpose of determining the amount
of any payment under clause (ii) of the first sentence of this paragraph, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals in the calendar year
in which such indemnity payment is to be made and state and local income taxes
at the highest marginal rates of taxation applicable to individuals as are in
effect in the jurisdiction in which the Executive is resident, net of the
reduction in federal income taxes that is obtained from deduction of such state
and local taxes.


11           Notices.  Any notice required or permitted to be given under the
terms of this Agreement shall be sufficient if in writing and if sent postage
prepaid by registered or certified mail, return receipt requested; by overnight
delivery; by courier; or by confirmed telecopy, in the case of the Executive to
the Executive's last place of business or residence as shown on the records of
the Company, or in the case of the Company to its principal office as set forth
in the first paragraph of this Agreement, or at such other place as it may
designate.
 
 
10

--------------------------------------------------------------------------------

 

12           Waiver.  Unless agreed in writing, the failure of either party, at
any time, to require performance by the other of any provisions hereunder shall
not affect its right thereafter to enforce the same, nor shall a waiver by
either party of any breach of any provision hereof be taken or held to be a
waiver of any other preceding or succeeding breach of any term or provision of
this Agreement.  No extension of time for the performance of any obligation or
act shall be deemed to be an extension of time for the performance of any other
obligation or act hereunder.


13           Completeness and Modification.  This Agreement constitutes the
entire understanding between the parties hereto superseding all prior and
contemporaneous agreements or understandings among the parties hereto concerning
the Employment Agreement.  This Agreement may be amended, modified, superseded
or canceled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by the
parties or, in the case of a waiver, by the party to be charged.


14           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute but one agreement.


15           Binding Effect/Assignment.  This Agreement shall be binding upon
the parties hereto, their heirs, legal representatives, successors and
assigns.  This Agreement shall not be assignable by the Executive but shall be
assignable by the Company in connection with the sale, transfer or other
disposition of its business or to any of the Company's affiliates controlled by
or under common control with the Company.


16           Governing Law.  This Agreement shall become valid when executed and
accepted by Company.  The parties agree that it shall be deemed made and entered
into in the State of Florida and shall be governed and construed under and in
accordance with the laws of the State of Florida.  Anything in this Agreement to
the contrary notwithstanding, the Executive shall conduct the Executive's
business in a lawful manner and faithfully comply with applicable laws or
regulations of the state, city or other political subdivision in which the
Executive is located.


17           Further Assurances.  All parties hereto shall execute and deliver
such other instruments and do such other acts as may be necessary to carry out
the intent and purposes of this Agreement.


18           Headings.  The headings of the sections are for convenience only
and shall not control or affect the meaning or construction or limit the scope
or intent of any of the provisions of this Agreement.


19           Survival.  Any termination of this Agreement shall not, however,
affect the ongoing provisions of this Agreement which shall survive such
termination in accordance with their terms.


20           Severability.  The invalidity or unenforceability, in whole or in
part, of any covenant, promise or undertaking, or any section, subsection,
paragraph, sentence, clause, phrase or word or of any provision of this
Agreement shall not affect the validity or enforceability of the remaining
portions thereof.


21           Enforcement.  Should it become necessary for any party to institute
legal action to enforce the terms and conditions of this Agreement, the
successful party will be awarded reasonable attorneys' fees at all trial and
appellate levels, expenses and costs.


22           Venue.  Company and Executive acknowledge and agree that the U.S.
District for the Southern District of Florida, or if such court lacks
jurisdiction, the 15th Judicial Circuit (or its successor) in and for Palm Beach
County, Florida, shall be the venue and exclusive proper forum in which to
adjudicate any case or controversy arising either, directly or indirectly, under
or in connection with this Agreement and the parties further agree that, in the
event of litigation arising out of or in connection with this Agreement in these
courts, they will not contest or challenge the jurisdiction or venue of these
courts.
 
 
11

--------------------------------------------------------------------------------

 

23           Construction.  This Agreement shall be construed within the fair
meaning of each of its terms and not against the party drafting the document.


24.           Compensation for Sale of Company. In the event the Company is sold
for a Company Sale Price in excess of the Current Capitalization during the Term
of the Agreement, and the Company Sale Price represents at least $1.00 per share
(adjusted for recapitalization including but not limited to splits and reverse
splits), the Executive will receive cash compensation of two and one-half
percent (2.5%) of the Company Sale Price, payable in immediately available funds
at the time of closing such transaction. The Current Capitalization is defined
as the sum of (i) the number of common shares issued and outstanding, (ii) the
common stock equivalent shares related to paid for but not converted preferred
shares and other convertible securities, to the extent such preferred shares and
convertible securities are “in the money” and (iii) the number of common shares
underlying “in-the-money” warrants and options, such sum multiplied by the
market price per share and then reduced by the proceeds payable upon exercise of
the “in-the-money” warrants and options, all determined as of the date of this
Agreement but the market price per share used for this purpose to be no more
than $1.00. The Company Sale Price is defined as the number of common shares
outstanding at the time the Company is sold multiplied by the price per share
paid in such Company sale transaction.


25.           Change of Control Waiver and AntiDilution. In consideration of the
Executive’s agreement that the Change of Control excludes any Merger and any
related financing within eighteen (18) months of the Effective Date, which
agreement represents a concession from the predecessor employment contract, as
well as to address dilution of the Executive’s current options as a result of
that Merger and any related financing, the Company agrees to grant the Executive
fully vested options for shares equivalent to 1% of the total number of shares
to be issued in connection with that Merger and/or any related financing
including any contingent shares, once earned. These options will be granted at
the time of the closing of a Merger or related financing, exercisable over four
years from the date of such grant and with an exercise price equal to the fair
value at the date of grant but no less than $1.00. The Company agrees to
register these and all other shares or options held by Executive, whether issued
during or prior to the Term of this Agreement, with or simultaneously to any
shares registered in connection with that Merger and/or any related financing.


THE EXECUTIVE ACKNOWLEDGES THAT THE EXECUTIVE HAS READ ALL OF THE TERMS OF THIS
AGREEMENT, UNDERSTANDS THE AGREEMENT, AND AGREES TO ABIDE BY ITS TERMS AND
CONDITIONS.
 
 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of date set
forth in the first paragraph of this Agreement.



   
The Company:
     
Witness:
 
ONSTREAM MEDIA CORPORATION
     
/s/ Joanne Tepper
 
By:
/s/ Randy Selman
     
Witness:
 
The Executive
     
/s/ Joanne Tepper
 
By: /s/ Cliff Friedland
   
            Clifford Friedland

 
 
13

--------------------------------------------------------------------------------

 